U.S. Department of Justice

United States Attorney

 

 

District of Maryland
Christing.A: Hoffinan Suite 400 DIRECT: 410-209-4873
Assistant United States Aitorriey 368. Charles Street MAIN: 410-209-4800
Christina hofiman@usdaj gov Baltimore, MD 21201-3119 FAX: 410-962-3124

May 21,2019 AN

LOO LS ST RETO
Julie Marie Reamy, Esq. “SOIREE IY
Julie M. Reamy, Attorney at. Law, LLC
115. W. Saratoga Street b10¢ 61 Inf
Baltimore, MD 21201. Gnd ua
| CENSING amy

Re: United States v, Jamal Jackson,.
Criminal No. RDB-19-0144 (D. Md.)

Dear Gounsel:.
Jamal “Jackson

This’ letter, . together with the Sealed Supplement, confirms the plea agreement (this
“A grécizient’).that has been offered to your client,, (hereinafter “Defendant”), by the
United States Attomey’s Office-for the District of Maryland (“this Office”). If the Defendant.
accepts this offer, please have the Defendant execute it in the spaces provided below. If this offer
has not been accepted by June 14, 2019, it will be deemed withdrawn. The terms of the Agreement
are as follows:

 

Offenses of Conviction

1. The. Defendant agrees to. plead guilty to Count One of the Indictment, which charges the
Defendant with conspiracy to distribute heroin, in violation of 21 U.S.C. § 846; and:Count Four:
of the Indictment; which charges with the Defendant with possession of a firearth in furtheratice
of a drug’ trafficking crime, in violation of 18 U.S. C. § 924(c). The Defendant adiits that the
Defendant is, in fact, guilty of these offenses'and-will so advisé the Court.

Elements of the Offenses

2. ‘The: ‘elemerits of the offenses to which the: ‘Defendant has agreed ta plead guilty, and which
_ this Office would prove if the case went to trial, are as follows:

 
 

 

Count One

That from in or about November 2018 through on or about March 7, 2019, in the District
of Maryland and elsewhere:

a. an agreement existed between two or more persons to violate the drug laws of the
United States by distributing or possessing with the intent to distribute one kilogram
or more of heroin; and

b. the Defendant knowingly entered into that agreement.

Count Four
On or about March 7, 2019, in the District of Maryland:

a. the Defendant committed a drug trafficking crime for which he might be prosecuted

in a Court of the United States, namely, conspiracy to distribute and possess with

intent to distribute heroin, as charged in Count One of the indictment; and

b. the Defendant knowingly possessed a firearm in furtherance of the commission of
the crime charged in Count One of the indictment.

 

 

 

 

 

 

 

 

 

 

 

 

Penalties
3. The maximum penalties provided by statute for the offenses to which the Defendant is
pleading guilty are as follows:
COUNT ] STATUTE MAND. MIN. MAX MAX MAX FINE | SPECIAL
IMPRISON- IMPRISON- | SUPERVISED ASSESS-
MENT MENT RELEASE MENT
I 21 U.S.C. § | 10 years Life Life $10,000,000 ; $100
841(b)(1 (A) o
18 U.S.C. 3 years Life 5 years $250,000 $100
§ 924(c) consecutive
a. Prison: If the Court orders a term of imprisonment, the Bureau of Prisons has sole
discretion to designate the institution at which it will be served.
b. Supervised Release: If the Court orders a term of supervised release, and the

Defendant violates the conditions of supervised release, the Court may order the Defendant
returned to custody to serve a term of imprisonment up to the entire original term of supervised
release if permitted by statute, followed by an additional term of supervised release.

c. Restitution: The Court may order the Defendant to pay restitution pursuant to 18
U.S.C. §§ 3663, 3663A, and 3664.
a a _ tofo forfeiture.

a _d.. ... Payment: Ifa fine or restitution is imposed, it shall be payable immediately, unless.
the. Court orders otherwise under .18-U.S.C. § 3572(4)- The Defendant may t be required ¢ to pay a
--- interest if the fine is not paid when due. re Coe

e. Forfeiture: The Court may enter an order of forfeiture of assets directly traceable
_ to the offense, substitute, assets, and/or a money ey Judgment equal tc to the value of the property subject. a

£ "Collection of Debts: ‘itt the Court imposes. a fine or r restitution, this ; Office’s
Financial Litigation Unit will be responsible for collecting the debt. If the Court establishes a
__ schedule of payments,.the Defendant agrees that: (1) the full amount of the fine or restitution is...

= “nonetheless. due ‘and ‘owing immediately; (2) the schedule of payments. is ‘merely a minimum...

- schedule of payments and not the only method, nor a limitation on the methods, available to the: ~
United States to enforce the judgment; and (3) the United States may fully employ all powers to
collect on the total amount of the debt as provided by law. ‘Until the debt is paid, the Defendant
exercises” direct ‘or: indirect: control. “Until the money judgment is satisfied, the Defendant Do
authorizes this Office to obtain a credit report in order to evaluate the Defendant’s ability to pay,
and to request and review the Defendant’s federal and state income tax returns. The Defendant
agrees | to complete and sign a COPY of IRS. Form 8821 {relating to the voluntary disclosure of

 

4. The Defendant understands thai 4 by entering into this ‘Agreement, the Defendant surrenders
certain rights as outlined below:

_If the Defendant had pled not guilty and persisted in that plea, the Defendant. =

oe would | have had: the right to.a Speedy jury trial with the close. assistance of competent counsel. °°

That trial could be conducted by a judge, without a jury, if the Defendant, this Office, and the
Court all agreed.

“bf the Defendant ‘elected a: jury trial, the jury would ‘be composed of twelve... 0-0-0

“individuals selected from the community. Counsel and the Defendant would -have the opportunity) = =="

to challenge prospective jurors who demonstrated bias or who were otherwise unqualified, and

would have the opportunity to strike a certain number of jurors peremptorily. All twelve jurors

would have to agree unanimously before the Defendant could be found guilty of any count. The

“Jury: would:be ‘instructed: that the Defendant was presumed to be innocent, and: that Presumption eee
-- could be overcome ‘only. by. proof beyond a. reasonable doubt. eu rs srs

c. If the Defendant went to trial, the government would have the burden of proving
the Defendant guilty beyond a reasonable doubt. The Defendant would have the right to confront

and cross-examine the government’s witnesses.:-The Defendant would not have-te present-any ===

3
 

 

defense witnesses or evidence whatsoever. If the Defendant wanted to call witnesses in defense,
however, the Defendant would have the subpoena power of the Court to compel the witnesses to
attend.

d. The Defendant would have the right to testify in the Defendant’s own defense if
the Defendant so chose, and the Defendant would have the right to refuse to testify. If the
Defendant chose not to testify, the Court could instruct the jury that they could not draw any
adverse inference from the Defendant’s decision not to testify.

e. If the Defendant were found guilty after a trial, the Defendant would have the right
to appeal the verdict and the Court’s pretrial and trial decisions on the admissibility of evidence to
see if any errors were committed which would require a new trial or dismissal of the charges. By
pleading guilty, the Defendant knowingly gives up the right to appeal the verdict and the Court’s
decisions.

f. By pleading guilty, the Defendant will be giving up all of these rights, except the
right, under the limited circumstances set forth in the “Waiver of Appeal” paragraph below, to
appeal the sentence. By pleading guilty, the Defendant understands that the Defendant may have
to answer the Court’s questions both about the rights being given up and about the facts of the
case. Any statements that the Defendant makes during such a hearing would not be admissible
against the Defendant during a trial except in a criminal proceeding for perjury or false statement.

g. If the Court accepts the Defendant’s plea of guilty, the Defendant will be giving up
the right to file and have the Court rule on pretrial motions, and there will be no further trial or
proceeding of any kind in the above-referenced criminal case, and the Court will find the
Defendant guilty.

h. By pleading guilty, the Defendant will also be giving up certain valuable civil
tights and may be subject to deportation or other loss of immigration status, including possible
denaturalization. The Defendant recognizes that if the Defendant is not a citizen of the United
States, or is a naturalized citizen, pleading guilty may have consequences with respect to the
Defendant’s immigration status, Under federal law, conviction for a broad range of crimes can
lead to adverse immigration consequences, including automatic removal from the United States.
Removal and other immigration consequences are the subject of a separate proceeding, however,
and the Defendant understands that no one, including the Defendant’s attorney or the Court, can
predict with certainty the effect of a conviction on immigration status. The Defendant is not
relying on any promise or belief about the immigration consequences of pleading guilty. The
Defendant nevertheless affirms that the Defendant wants to plead guilty regardless of any potential
immigration consequences.

Advisory Sentencing Guidelines Apply

5. The Defendant understands that the Court will determine a sentencing guidelines range for
this case (henceforth the “advisory guidelines range”) pursuant to the Sentencing Reform Act of

4
 

 

1984 at 18 U.S.C. § 3551-3742 (excepting 18 U.S.C. § 3553(b)(1) and 3742(e)) and 28 U.S.C.
§§ 991 through 998. The Defendant further understands that the Court will impose a sentence
pursuant to the Sentencing Reform Act, as excised, and must take into account the advisory
guidelines range in establishing a reasonable sentence.

Factual and Advisory Guidelines Stipulation

6. a. This Office and the Defendant stipulate and agree to the Statement of Facts set forth
in Attachment A, which is incorporated by reference herein. This Office and the Defendant further
agree that the applicable base offense level with respect to Count One is a level 32 pursuant to
United States Sentencing Guidelines (“U.S.S.G.”) § 2D1.1(c)(4) because the offense involved at
least three kilograms of heroin but less than ten kilograms of heroin.

b. There is a two-level increase in the offense level pursuant to U.S.S.G.
§ 2D1.1(b)(2) because the defendant made a credible threat to use violence.

c. The total adjusted offense level is 34.

e. With regard to Count Three, the parties stipulate and agree that the requisite
sentence is at least five years imprisonment, consecutive to any term of imprisonment imposed in
connection with Count One, pursuant to 18 U.S.C. § 924{c)(1)(A)(i).

f. This Office does not oppose a two-level reduction in the Defendant’s adjusted
offense level pursuant to U.S.S.G. § 3E1.1(a), based upon the Defendant’s apparent prompt
recognition and affirmative acceptance of personal responsibility for the Defendant's criminal
conduct. This Office agrees to make a motion pursuant to U.S.S.G. § 3E1.1(b) for an additional
one-level reduction in recognition of the Defendant’s timely notification of the Defendant’s
intention to enter a plea of guilty. This Office may oppose any adjustment for acceptance of
responsibility under U.S.S.G. § 3E1.1(a) and may decline to make a motion pursuant to U.S.S.G.
§ 3E1.1(b), if the Defendant: (i) fails to admit each and every item in the factual stipulation; (ii)
denies involvement in the offense; (iii) gives conflicting statements about the Defendant’s
involvement in the offense; (iv) is untruthful with the Court, this Office, or the United States
Probation Office; (v) obstructs or attempts to obstruct justice prior to sentencing; (vi) engages in
any criminal conduct between the date of this Agreement and the date of sentencing; (vii) attempts
to withdraw the plea of guilty; or (viii) violates this Agreement in any way.

7. There is no agreement as to the Defendant’s criminal history and the Defendant
understands that the Defendant’s criminal history could alter the Defendant’s offense level.
Specifically, the Defendant understands that the Defendant’s criminal history could alter the final
offense level if the Defendant is determined to be a career offender or if the instant offense was a
part of a pattern of criminal conduct from which the Defendant derived a substantial portion of the
Defendant’s income.

 
 

8. Other than as set forth above, no other offense characteristics, sentencing guidelines
factors, potential departures or adjustments set forth in the United States Sentencing Guidelines
are in dispute or will be raised in calculating the advisory guidelines range.

Obligations of the Parties

9. At the time of sentencing, this Office and the Defendant reserve the right to advocate for a
reasonable sentence, period of supervised release, and/or fine considering any appropriate factors
under 18 U.S.C. § 3553(a). This Office and the Defendant reserve the right to bring to the Court’s
attention all information with respect to the Defendant’s background, character, and conduct that
this Office or the Defendant deem relevant to sentencing, including the conduct that is the subject
of any counts of the Indictment. At the time of sentencing, this Office will move to dismiss any
open counts against the Defendant.

Waiver of Appeal

10. In exchange for the concessions made by this Office and the Defendant in this Agreement,
this Office and the Defendant waive their rights to appeal as follows:

a. The Defendant knowingly waives all right, pursuant to 28 U.S.C. § 1291 or any

other statute or constitutional provision, to appeal the Defendant’s conviction on any ground

whatsoever. This includes a waiver of all right to appeal the Defendant’s conviction on the ground
that the statute(s) to which the Defendant is pleading guilty is unconstitutional, or on the ground
that the admitted conduct does not fail within the scope of the statute(s).

b. The Defendant and this Office knowingly and expressly waive all rights conferred
by 18 U.S.C. § 3742 to appeal whatever sentence is imposed (including any term of imprisonment,
fine, term of supervised release, or order of restitution) for any reason (including the establishment
of the advisory sentencing guidelines range, the determination of the Defendant’s criminal history,
the weighing of the sentencing factors, and any constitutional challenges to the calculation and
imposition of any term of imprisonment, fine, order of forfeiture, order of restitution, and term or
condition of supervised release), except as follows:

(i) The Defendant reserves the right to appeal any sentence that exceeds the
statutory maximum; and

(ii) | This Office reserves the right to appeal any sentence below a statutory
minimum;

c. The Defendant waives any and all! rights under the Freedom of Information Act
relating to the investigation and prosecution of the above-captioned matter and agrees not to file
any request for documents from this Office or any investigating agency.

 

 
“Forfeiture 9

ll oa The Defendant understands that the Court may enter an Order of Forfeiture as part
” of the Defendant’s sentence, and that the Order of Forfeiture may include assets directly traceable
~~ tothe offense(s), substitute assets, and/or a money judgment equal to the value of the property ——
derived from, or.otherwise involved:in, the offenses, including but not limited ‘to: a Keltec 9
- millimeter ‘handgun bearing serial number AUY36 loaded with 10 rounds of ammunition.

_.. described in..the. two above. subparagraphs. and .waives the requirements of Federal. Rules. of...
Criminal Procedure 11({b)(1)(J), 32.2 and 43(a) regarding notice of the forfeiture in the charging

be — The Defendant a agrees to o consent t to o the entry: of orders of forfeiture for the property. So

instrument, advice regarding the forfeiture at the change-of-plea hearing, announcement of the
” forfeiture ¢ at it sentencing, ¢ and incorporation of the forfeiture i in the judgment. - a

Defendant agrees to disclose all assets and sources of income, to consent to ali requests for 2 access

to.information related to.assets and income, and-to take all steps necessary.to pass-clear title to the |

____ forfeited assets to the United States, including executing all documents necessary to transfer such _
title, assisting. in. bringing. any assets located outside of the United States within the jurisdiction of.

__. aremade available for forfeiture.

‘d. -- The Defendant waives all challenges to any forfeiture carried out in accordance’
_ with this Agreement on any grounds, including any and all constitutional, legal, equitable, __

statutory, or administrative grounds brought by any means, including through direct appeal, habeas

corpus petition, or civil complaint. The Defendant will not challenge or seek review of any civil
or administrative forfeiture of any property subject to forfeiture ‘under ‘this Agreement, and will

 

... Defendant’s Conduct Prior to Sentencing and Breach

"HOt assist any third party with any challenge or review or any petition for remission of forfeiture. =

state, or local law; will acknowledge a to the probation officer and the Court; will be eal .

a ‘lee 6 of guilty « or r from this Agreement.

wb. Tf the Defendant engages in conduct prior to sentencing. that.violates the above...

— paragraph of this Agreement, and the Court finds a violation by a preponderance of the evidence, = =
. then: (i) this. Office. will be free from its obligations under this Agreement; (ii) this Office may... ..-...
__ make sentencing arguments and recommendations different from those set out in this Agreement, _

even if the Agreement was reached pursuant to Rule 1 H(c}(1)(C); and (iii) in any criminal or civil

proceeding, this Office will be free to use against ‘the Defendant all statements made by the ~

12. a, ----Between now and the date of the sentencing, the Defendant will not engage in...
conduct that constitutes obstruction of justice under U.S.S.G. § 3C1.1; will not violate any federal, |...
 

Defendant: and. any of ihe ‘information or..materials provided by the. Defendant, including.
_ statements, information, and materials provided Pursuant t to this is Agreement, and statements made:
during. procebdings : ‘before ‘the: Coutt 4

 

and sulted to heréih an to Rule 6x ©. eee

| Court Not: a Pasty

_ The Court is party fo this Agreement: The sénterice tb: be imposed: is within the sale
discretion: of the Court. “The: Court i is not bound iby the sap Guidelines. s stipulation in his:

 

 

set foith this letter es the Sealed. IStenlement. ‘No changes: to io this: Ap cement will be: han tone
unless i m writing; signed by all ‘parties and approved by the Court. a

the Défendant ally accepts each and every lerm and conn o f this Agreement, please

 

‘Very truly y yours, .

Robert K. Hur
- United, Stites s Attorney.

 
 
  

~Ghristina
Péter J. Mai

Assistant. United States Attortieys .

8

 

 

 
I have read this Agreement, including the Sealed Supplement, and carefully reviewed every
part of it with my attorney. I understand it and I voluntarily agree to it. Specifically, I have
reviewed the Factual and Advisory Guidelines Stipulation with my attorney and I do not wish to
change any part of it. J am completely satisfied with the representation of my attorney.

6-26-17 on: MGA

Jamal Jackson

I am the Defendant’s attorney. I have carefully reviewed every part of this Agreement,
including the Sealed Supplement with the Defendant. The Defendant advises me that the
Defendant understands and accepts its terms. To my knowledge, the Defendant’s decision to enter
into this Agreement is an informed and voluntary one.

Ufa [5 (“Kes
Date Julie Reamy, Esd/

 

 

 
ATTACHMENT A
STIPULATION OF FACTS

The undersigned parties stipulate and agree that if this case had proceeded to trial, this
Office would have proven the following facts beyond a reasonable doubt. The undersigned parties
also stipulate and agree that the following facts do not encompass all of the evidence that would
have been presented had this matter proceeded to trial.

 

On February 12, 2019, a Baltimore Police Department undercover officer (UC-1) met with
the Defendant, Cortez Weaver, and Kevin Brooks, at a location in Baltimore City to discuss a
robbery opportunity. UC-1 wore a recording device to capture his interactions with the Defendant
and his co-conspirators. UC-1 explained to the group that he was a drug trafficker who was
interested in robbing his source of supply of multiple kilograms of heroin.

The Defendant, Weaver, and Brooks indicated that they were interested in assisting UC-
1, discussed how the robbery would be committed, and discussed how they would resell the stolen
heroin. All three asked questions or made observations regarding the logistics of the robbery. For
example, the Defendant asked whether there were cameras in the area of the stash house where the
robbery was going to take place. With respect to the individuals guarding the stash house, the
Defendant stated, “They might gotta go. We gonna shoot niggas coming through the door.”
Brooks observed that “the biggest problem is getting in,” i.e., gaining entry into the stash house.
He further assured UC-1 that “a nigga ain’t gonna do nothing that’s gonna jeopardize you.”

On March 6, 2019, UC-1 again met with the Defendant, Weaver, and Brooks at a location
in Baltimore City to discuss the robbery opportunity. UC-1 wore a recording device. After the
Defendant arrived, UC-1 again discussed the robbery logistics. During the discussion, Weaver
described his plan to neutralize the three individuals whom he expected to be guarding the stash
house. “One nigga grab him at the door,” Weaver said. “One nigga grab the nigga in the middle.
The other nigga in back.” The Defendant later stated, “We ready. We ready. We already got
enough artillery to do what the fuck we said then. We gonna get in there.” The Defendant also

_ Stated that following the robbery, he and his associates would “drop the three”—that is, they would
“cut” the heroin with adulterants—before selling it in the streets. Throughout the conversation,
Brooks was listening attentively and nodding his head.

 

On the morning of March 7, 2019, UC-1 made plans to meet the Defendant, Weaver, and
Brooks in the parking lot of a Royal Farms in Baltimore City in order to commit the robbery. The
Defendant, Weaver, and Brooks arrived in a black Nissan Maxima driven by Jermaine Sumpter.
Weaver exited the Nissan Maxima and accompanied UC-1 to a nearby storage facility where the
group planned to split the proceeds of the robbery once it was completed. The Defendant, Brooks,
and Sumpter waited in Sumpter’s vehicle at the Royal Farms..

At the storage facility, a team of law enforcement officers approached UC-1’s vehicle and
placed Weaver under arrest. During a search of Weaver’s person, the officers recovered a loaded

10

 
Ruger 357 révolver, 11: ‘pitik-top vials containing suspected cocaifie, and a mask. They also.
recovered a pair of black woolen gloves from the passenger area of UC-1’s vehicle where Weaver
had been: sitting. .

Masia i in ‘the: Royal Farms. warking kc fot and: placed the: Defendant, Brooks, ‘and Sumpter under
atrest. At the time of the. arrest, Sumpter was in the driver's seat of the vehicle, Brooks was iii thé:
téar driver's sidé’seat, arid the Defendant was in the-rear passenger side seat. During searches:
incidént‘to arrest; officers recovered black inasks from both the Defendant. and Brooks. From:the
rear passenger side-area (where the Defendant had been sitting), the officers recovered a pait of
black woolen gloves. and:a Keltec 9 millimeter handgun bearing serial number AUY36.. The:
handgun was loaded with.10 rounds of ammunition, one of which was irrthe chamber. From the
rear driver’s side. area (where Brooks had. been sitting), the. officers: recoveréd a pair of black

woolen gloves.

The parties agree and stipulate: that: the Defendant agreed with his co- “conspirators: to take
anid ‘Sa: “Heroiit| is a 4 COMM’ sigeiofactured outside the State of Maryland and ‘that: travels in
interstate. commerce. Therefore, the robbery of the heroi from the sourced 6f supply would Have:
interfered with the interstate comihetcial activity of: narcotics: tiatficking. Additionally; the.
Defendant’ was’ ti possession. of. a. deaded firearm, ‘andthe ‘Defendant intended ‘that the -fireatif:

 

 

SO:STIPULATED:

 

 

 

 

1:

 
